

Exhibit 10.1






REGISTRATION AGREEMENT


THIS REGISTRATION AGREEMENT (this “Agreement”), dated as of August 16, 2016, is
made by and among (i) Townsquare Media, Inc., a Delaware corporation (the
“Company”), (ii) Madison Square Garden Investments, LLC (the “Investor”), and
(iii) each of the other Persons signatory hereto and each other Person who, at
any time, acquires securities of the Company and (a) executes a counterpart of
this Agreement or (b) otherwise agrees to be bound by this Agreement, in each of
the case of (a) and (b), with the written consent of the Investor (such Persons,
together with each other Person identified as an “Other Securityholder” on the
Schedule of Securityholders attached hereto, the “Other Securityholders”). The
Investor and the Other Securityholders are collectively referred to herein as
the “Securityholders.” Capitalized terms used but not defined herein have the
meanings set forth in Section 9 below. As set forth in Section 10(i) below, this
Agreement, together with that certain letter agreement, dated as of the date
hereof, between the Company and the Investor, setting forth the Investor’s
observation rights with respect to meetings of the Company’s Board of Directors,
embodies the complete agreement and understanding of the Company and the
Securityholders with respect to the subject matter hereof and the
Securityholders are neither party to, nor beneficiaries of, any other agreement
with the Company, including the Existing Registration Agreement.


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:


1. Demand Registrations.


(a) Requests for Registration. At any time on or after the third anniversary of
the date hereof, the holders of a majority of the Investor Registrable
Securities may request registration under the Securities Act of all or part of
their Registrable Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”) or, if available, on Form S-3 (including pursuant to
Rule 415 under the Securities Act) or any similar short-form registration
(“Short-Form Registrations”). All registrations requested pursuant to this
Section 1(a) are referred to herein as “Demand Registrations”; provided,
however, that a Demand Registration may only be made if the sale of the Investor
Registrable Securities requested to be registered by the holders of a majority
of the Investor Registrable Securities is reasonably expected to result in a
sale of at least 750,000 shares of Class A Common Stock. Each request for a
Demand Registration shall specify the approximate number of Registrable
Securities requested to be registered and the anticipated per share price range
for such offering and whether the Demand Registration will be underwritten.
Within ten (10) days after receipt of any such request, the Company shall give
written notice of such requested registration to all other holders of
Registrable Securities and, subject to Section 1(d), will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein from such Persons within fifteen
(15) days after the receipt of the Company’s notice.


(b) Demand Registrations. The holders of a majority of the Investor Registrable
Securities shall be entitled to request two (2) Demand Registrations. Demand
Registrations will be Short-Form Registrations whenever the Company is permitted
use any applicable short form. The Company may satisfy its obligations under
Section 1(a) hereof by amending (to the extent permitted by applicable law) any
registration statement previously filed by




--------------------------------------------------------------------------------





the Company under the Securities Act, so that such amended registration
statement will permit the disposition of all of the Registrable Securities for
which a request for Demand Registration has been properly made under Section
1(a) hereof. If the Company so amends a previously filed registration statement
and such amendment becomes effective under the Securities Act and the Company
otherwise complies with the requirements of this Agreement, it will be deemed to
have effected a registration for purposes of Section 1(a) hereof.


(c) Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that, in their opinion, the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in an orderly manner in such offering within the price range
acceptable to the holders of a majority of the Registrable Securities initially
requesting such registration, the Company will include in such registration, (i)
first, (a) the Registrable Securities requested to be included in such
registration and (b) any other securities of the Company required to be included
in such registration pursuant to the terms of the Existing Registration
Agreement, in each case that, in the opinion of such underwriters, can be sold
in an orderly manner within such price range, pro rata among the respective
holders thereof on the basis of the number of Registrable Securities owned by
each such holder, and (ii) second, other securities requested (and permitted) to
be included in such registration, if any, that, in the opinion of such
underwriters, can be sold in an orderly manner within such price range, pro rata
among the holders of such securities on the basis of the number of such
securities owned by each such holder.


(d) Restrictions on Demand Registrations. The Company shall not be obligated to
effect any Demand Registration within 180 days after the effective date of a
previous Demand Registration or a previous registration in which the holders of
Registrable Securities were given the right to piggyback pursuant to Section 2.
The Company may postpone for up to six months the filing or the effectiveness
of, or suspend the use of, a registration statement for a Demand Registration if
the Company determines in good faith that such Demand Registration would
reasonably be expected to have a material adverse effect on the Company or its
business or on any proposal or plan by the Company or any of its Subsidiaries to
acquire financing, sell any securities, engage in any acquisition of assets
(other than in the ordinary course of business) or engage in any merger,
consolidation, tender offer, reorganization, other significant business
transaction or any similar transaction or if the Company determines in good
faith that such Demand Registration hereunder would reasonably be expected to
interfere with a proposed or planned registration pursuant to an Existing
Registration Agreement; provided that, in such event, the Company shall pay all
Registration Expenses of the Investor if the Investor is unable to effect the
proposed sale under a Demand Registration during the six month period
immediately following the end of such postponement solely due to market
conditions. The aggregate length of time that a Demand Registration may be
delayed pursuant this Section 1(d) shall not exceed six months in any twelve
month period.


(e) Selection of Underwriters. The holders of a majority of the Investor
Registrable Securities included in any Demand Registration shall have the right
to select the investment banker(s) and managing underwriter(s) to administer the
offering, subject to the consent of the Company and the right of any party to an
Existing Registration Agreement to approve such selection, which, in each case,
shall not be unreasonably withheld.



2. Piggyback Registrations.


(a) Right to Piggyback. Whenever the Company proposes to register any of its
equity securities (including any proposed registration of the Company’s
securities by any third party) under the


2



--------------------------------------------------------------------------------




Securities Act (other than (i) pursuant to a Demand Registration, which is
governed by Section 1 or (ii) pursuant to a registration on Form S-4 or S-8 or
any successor or similar forms), whether or not for sale for its own account,
and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt written notice to all holders of Registrable Securities of its intention
to effect such a registration and will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein from such Persons within five (5) business days
after the receipt of the Company’s notice.


(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that, in their opinion, the number of
securities requested to be included in such offering exceeds the number which
can be sold in an orderly manner in such offering within a price range
acceptable to the Company, then the Company shall include in such registration
(i) first, (a) the securities the Company proposes to sell and (b) any other
securities of the Company required to be included in such registration pursuant
to the terms of the Existing Registration Agreement that, in the opinion of such
underwriters, can be sold in an orderly manner within such price range, (ii)
second, to the extent permitted by the Existing Registration Agreement,
securities requested to be included in such registration pursuant to the terms
of the Existing Registration Agreement, if any, that, in the opinion of such
underwriters, can be sold in an orderly manner within such price range, pro rata
among the holders of such securities on the basis of the number of such
securities owned by each such holder, (iii) third, the Registrable Securities
requested to be included in such registration, if any, that, in the opinion of
such underwriters, can be sold in an orderly manner within such price range, pro
rata among the respective holders thereof on the basis of the number of
Registrable Securities owned by each such holder, and (iv) fourth, other
securities requested (and permitted) to be included in such registration, if
any, that, in the opinion of such underwriters, can be sold in an orderly manner
within such price range, pro rata among the holders of such securities on the
basis of the number of such securities owned by each such holder.


(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than holders of Registrable Securities (it being understood
that secondary registrations on behalf of holders of Registrable Securities are
addressed in Section 1 rather than this Section 2(c)), and the managing
underwriters advise the Company in writing that, in their opinion, the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the holders of a majority of the securities initially requested to
be included in such registration, then the Company shall include in such
registration (i) first, the securities requested to be included therein by the
holders requesting such registration that, in the opinion of such underwriters,
can be sold in an orderly manner within such price range, pro rata among the
holders of such securities and the holders of such securities on the basis of
the number of securities owned by each such holder (ii) second, upon the consent
of the holders requesting such registration, if applicable, the Registrable
Securities requested to be included in such registration that, in the opinion of
such underwriters, can be sold in an orderly manner within such price range, pro
rata among the holders of such securities and the holders of such Registrable
Securities on the basis of the number of securities owned by each such holder,
and (iii) third, other securities requested (and permitted) to be included in
such registration, if any, that, in the opinion of such underwriters, can be
sold in an orderly manner within such price range.



3. Holdback Agreements.


(a) Each holder of Registrable Securities agrees that in connection with any
Demand Registration or Piggyback Registration (whether such registration occurs
before or after the third anniversary


3

--------------------------------------------------------------------------------




of the date hereof) that is an underwritten public offering of the Company’s
equity securities, whether or not such holder is participating in such offering,
he, she or it shall not (i) offer, sell, contract to sell, pledge or otherwise
dispose of (including sales pursuant to Rule 144), directly or indirectly, any
equity securities of the Company (“Securities”) (including Securities which may
be deemed to be owned beneficially by such holder in accordance with the rules
and regulations of the Securities and Exchange Commission), or any securities,
options, or rights convertible into or exchangeable or exercisable for
Securities (“Other Securities”), (ii) enter into a transaction which would have
the same effect as described in clause (i) of this Section 3(a), (iii) enter
into any swap, hedge or other arrangement that transfers, in whole or in part,
any of the economic consequences or ownership of any Securities or Other
Securities, whether such transaction is to be settled by delivery of such
Securities or Other Securities, in cash or otherwise, or (iv) publicly disclose
the intention to enter into any transaction described in clause (i), (ii) or
(iii) above, from the date on which the Company gives notice to the holders of
Registrable Securities that a preliminary prospectus has been circulated for the
underwritten public offering to the date that is 90 days following the date of
the final prospectus for such underwritten public offering (in each case, or
such longer period as agreed to by the underwriters designated as “book-runners”
managing such registered public offering), unless such book- runners otherwise
agree in writing (such period, the “Holdback Period”); provided that the
holdback obligations set forth in this Section 3(a) shall not be effective or
shall be reduced, as applicable, if, in any underwritten offering, the managing
underwriter indicates in writing to the Company that such holdback obligations
are not necessary or may be shortened in the applicable Demand Registration or
Piggyback Registration. The Company may impose stop-transfer instructions with
respect to its securities that are subject to the foregoing restriction until
the end of such period. The holdback obligations set forth in this Section 3(a)
will automatically terminate upon any release or termination of such holdback
obligations for the holders of a majority of shares included in such Demand
Registration or Piggyback Registration to which such Holdback Period relates.


(b) In addition to the holdback obligations provided for in Section 3(a) above,
in connection with any underwritten public offering of the Company’s equity
securities, each holder of Registrable Securities agrees to enter into any
lockup or similar agreement requested by the underwriters managing the
registered public offering; provided, that in no event shall such lockup or
similar agreement provide for a holdback period that is longer than the duration
of the Holdback Period as determined pursuant to Section 3(a) above.


(c) The Company agrees not to effect any Public Sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during the
60 day period beginning on the effective date of any Demand Registration (except
as part of such underwritten registration or pursuant to registrations on Form
S-4 or S-8 or any successor form) unless the underwriter managing the registered
public offering otherwise agrees.



(d) Notwithstanding any other provision contained in this Agreement, the Company
shall not include in any underwritten Demand Registration any portion of
Registrable Securities held by any officers or employees of the Company or any
of its Subsidiaries the inclusion of which the underwriter of such Demand
Registration determines is likely to adversely affect such offering.


(e) Notwithstanding anything to the contrary herein, except in the case of (i) a
transfer to the Company or (ii) a Public Sale which does not violate Sections
3(a) or 3(b) (clauses (i) and (ii), a “Permitted Transfer”), prior to
transferring any Registrable Securities to any Person not already a party to
this Agreement (including by operation of law), the transferring Securityholder
shall cause the prospective transferee to execute and deliver to the Company a
counterpart of this Agreement thereby agreeing to be bound by the terms hereof.
Any transfer or attempted transfer of any Registrable Securities in violation of


4

--------------------------------------------------------------------------------




any provision of this Agreement shall be void ab initio, and the Company shall
not record such transfer on its books or treat any purported transferee of such
securities as the owner of such securities for any purpose. Other than in the
case of a Permitted Transfer, whether or not any such transferee has executed a
counterpart hereto, such transferee shall be subject to the obligations of the
transferor hereunder.


(f) Each certificate evidencing any Securities or Other Securities held by a
Securityholder and each certificate issued in exchange for or upon the transfer
of any such securities (unless such securities are permitted to be transferred
pursuant to this Agreement and, if such securities were Registrable Securities,
would no longer be Registrable Securities after such transfer) shall be stamped
or otherwise imprinted with a legend in substantially the following form
(together with any other legend that may be required pursuant to applicable law
or the Company’s certificate of incorporation or other organizational
documents):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY OTHER APPLICABLE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM.





IN ADDITION, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS SET FORTH IN THE REGISTRATION
AGREEMENT DATED AS OF AUGUST 16, 2016, AMONG THE COMPANY AND CERTAIN OF THE
COMPANY’S SECURITYHOLDERS, AS AMENDED AND MODIFIED FROM TIME TO TIME PURSUANT TO
ITS TERMS. A COPY OF SUCH REGISTRATION AGREEMENT WILL BE FURNISHED WITHOUT
CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.


The Company shall imprint such legend on certificates evidencing Securities and
Other Securities outstanding prior to the date hereof. The legend set forth
above shall be removed from the certificates evidencing any securities which are
transferred pursuant to a Permitted Transfer.


4. Registration Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall use its commercially reasonable efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof and pursuant thereto the Company will
as expeditiously as possible:


(a) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and (within sixty (60) days after
the end of the period within which requests for registration may be given to the
Company) file with the Securities and Exchange Commission a registration
statement with respect to such Registrable Securities and thereafter use its
commercially reasonable efforts to cause such registration statement to become
effective as soon as practicable thereafter (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to the counsel selected by the holders of a majority
of the Investor Registrable


5

--------------------------------------------------------------------------------




Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents, in the case of a Demand Registration,
shall be subject to the review and comment of counsel for the holders requesting
such Demand Registration);


(b) notify in writing each holder of Registrable Securities of the effectiveness
of each registration statement filed hereunder and prepare and file with the
Securities and Exchange Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of either
(i) not less than six months (subject to extension pursuant to Section 7(b) and,
in the case of a Demand Registration hereunder, subject to further extension by
the number of days during which (x) the use of a registration statement is
suspended pursuant to Section 1(d) hereof and (y) a holder of Registrable
Securities is prevented from selling equity securities under a Demand
Registration pursuant to Section 3 hereof) or, if such registration statement
relates to an underwritten offering, such longer period as in the opinion of
counsel for the underwriters a prospectus is required by law to be delivered in
connection with sales of Registrable Securities by an underwriter or dealer or
(ii) such shorter period as will terminate when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement (but in any event not before the expiration of any
longer period required under the Securities Act), and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement;



(c) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;


(d) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(d), (ii) subject itself
to taxation in any such jurisdiction or (iii) consent to general service of
process in any such jurisdiction);


(e) notify in writing each seller of such Registrable Securities (i) promptly
after it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (ii) promptly after receipt thereof, of any request by the Securities
and Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (iii) at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of any event as a result of which the prospectus included in
such registration statement (x) contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made or (y) is otherwise not
legally available to support sales of Registrable Securities;




6

--------------------------------------------------------------------------------




(f) prepare and file promptly with the Securities and Exchange Commission, and
notify such holders of Registrable Securities prior to the filing of, such
amendments or supplements to such registration statement or prospectus as may be
necessary to correct any statements or omissions if, at the time when a
prospectus relating to such securities is required to be delivered under the
Securities Act, any event has occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
in case any of such holders of Registrable Securities or any underwriter for any
such holders is required to deliver a prospectus at a time when the prospectus
then in circulation is not in compliance with the Securities Act or the rules
and regulations promulgated thereunder, the Company shall use its commercially
reasonable efforts to prepare promptly upon request of any such holder or
underwriter such amendments or supplements to such registration statement and
prospectus as may be necessary in order for such prospectus to comply with the
requirements of the Securities Act and such rules and regulations;



(g) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed;


(h) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;


(i) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as any
underwriters may reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including participation in “road
shows,” investor presentations and marketing events);


(j) make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant, or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such underwriter,
attorney, accountant, or agent in connection with such registration statement
and assist and, at the request of any participating underwriter, use
commercially reasonable efforts to cause such officers or directors to
participate in presentations to prospective purchasers;


(k) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;


(l) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least 12 months beginning with the
first day of the Company’s first full calendar quarter after the effective date
of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;


(m) use its commercially reasonable efforts to prevent the issuance of any stop
order suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use


7

--------------------------------------------------------------------------------




of any related prospectus or suspending the qualification of any securities
included in such registration statement for sale in any jurisdiction, and in the
event of the issuance of any such stop order or other such order the Company
shall advise such holders of Registrable Securities of such stop order or other
such order promptly after it shall receive notice or obtain knowledge thereof
and shall use its commercially reasonable efforts promptly to obtain the
withdrawal of such order;

(n) obtain one or more comfort letters, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting agreement
and addressed to the underwriters), from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by comfort letters as the underwriters in such offering may reasonably
request; and


(o) provide a legal opinion of the Company’s outside counsel, dated the
effective date of such registration statement (or, if such registration includes
an underwritten public offering, dated the date of the closing under the
underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by such opinions,
which opinions shall be addressed to the underwriters. The Company may require
each seller of Registrable Securities as to which any registration is being
effected to furnish the Company such information regarding such seller and the
distribution of such securities as the Company may from time to time reasonably
request in writing.


5. Registration Expenses.
    
(a) All expenses incident to the Company’s performance of or compliance with any
Demand Registration pursuant to this Agreement, including all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, travel expenses, filing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and of all independent certified public accountants,
underwriters including, if necessary, a “qualified independent underwriter”
within the meaning of the rules of the Financial Industry Regulatory Authority,
Inc. and, and other Persons retained by the Company or by the holders of
Investor Registrable Securities or their Affiliates on behalf of the Company
(all such expenses being herein called “Registration Expenses”), shall be borne
by the holders of Registrable Securities. In the case of a Piggyback
Registration, the foregoing Registration Expenses shall be paid by the Company
or another third party in accordance with the provisions of any agreement
between the Company and any of its stockholders. In the case of a Demand
Registration where a holder of securities not party to this Agreement is
entitled to participate pro rata with holders of Registrable Securities in such
registration and both (i) does participate with holders of Registrable
Securities in such Demand Registration and (ii) as a result of such
participation, the amount of Registrable Securities that holders of Registrable
Securities are permitted to include in such registration is reduced pursuant to
the underwriter cutback provision of Section 1(c), then the proportion of
Registration Expenses to be paid by holders of Registrable Securities in such
registration shall equal the proportion of Registrable Securities included in
such registration by holders of Registrable Securities compared to the number of
Registrable Securities requested to be included in such Demand Registration by
such holders and the remaining portion of Registration Expenses shall be paid by
the Company or another third party in accordance with the provisions of any
agreement between the Company and any of its stockholders. Holders of
Registrable Securities shall not bear any Registration Expenses incurred solely
as a result of a holder of securities not party to this Agreement participating
in any Demand Registration (including, for the avoidance of doubt, any
Securities and Exchange Commission filing fees related to including such other
securities in a Demand Registration).


8

--------------------------------------------------------------------------------





(b) The Company shall pay its internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed. Each Person that sells securities pursuant to a Demand
Registration or Piggyback Registration hereunder shall bear and pay all
underwriting discounts and commissions applicable to the securities sold for
such Person’s account.


(c) In connection with each Demand Registration and each Piggyback Registration,
the fees and disbursements of any counsel chosen by the holders of Registrable
Securities included in such registration shall be borne by such holders of
Registrable Securities.


(d) Each holder of securities included in any registration hereunder shall pay
those Registration Expenses allocable hereunder to the registration of such
holder’s securities so included, and any Registration Expenses not so allocable
shall be borne by all sellers of securities included in such registration in
proportion to the aggregate selling price of each seller’s securities to be so
registered.


6. Indemnification.


(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, its officers,
directors, managers, agents, and employees and each Person who controls such
holder (within the meaning of the Securities Act) (each an “Indemnitee” and,
collectively, the “Indemnitees”) against any losses, claims, damages or
liabilities, joint or several, together with reasonable costs and expenses
(including reasonable attorneys’ fees), to which such Indemnitee may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, are based upon, are caused by or
result from (i) any untrue or alleged untrue statement of material fact
contained (A) in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or (B) in any
application or other document or communication (in this Section 6 collectively
called an “application”) executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify any securities covered by such registration
statement under the “blue sky” or securities laws thereof, or (ii) any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
reimburse each such Indemnitee for any legal or any other expenses incurred by
him, her or it in connection with investigating or defending any such loss,
claim, damage, expense, liability, action or proceeding; provided, however, that
the Company shall not be liable in any such case to any such Person to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of, is based upon, is caused by or
results from an untrue statement or alleged untrue statement, or omission or
alleged omission, made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished to the Company by such holder expressly for use therein.
In connection with an underwritten offering, the Company shall indemnify the
underwriters, their officers and directors and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the holders of Registrable
Securities.



(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement


9

--------------------------------------------------------------------------------




or prospectus and, to the fullest extent permitted by law, shall indemnify and
hold harmless the other holders of Registrable Securities and the Company, and
their respective directors, officers, managers, agents and employees and each
other Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages or liabilities, joint or several, together
with reasonable costs and expenses (including reasonable attorney’s fees), to
which such indemnified party may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of,
are based upon, are caused by or result from (i) any untrue statement of
material fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or in any application
or (ii) any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such registration statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in each case, in reliance upon and in conformity
with written information prepared and furnished to the Company by such holder
expressly for use therein; provided, however, that the obligation to indemnify
will be several and not joint, as to each holder and will be limited to the net
amount of proceeds received by such holder from the sale of Registrable
Securities pursuant to such registration statement.


(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.


(d) The indemnifying party shall not, except with the approval of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to each indemnified party of a release from all liability
in respect to such claim or litigation without any payment or consideration
provided by such indemnified party.



(e) If the indemnification provided for in this Section 6 is unavailable to or
is insufficient to hold harmless an indemnified party under the provisions above
in respect to any losses, claims, damages or liabilities referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the sellers of Registrable Securities
and any other sellers participating in the registration statement on the other
hand or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative faults referred to in clause (i) above but also the relative benefit of
the Company on the one hand and of the sellers of Registrable Securities and any
other sellers participating in the registration statement on the other in
connection with the registration statement or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.


10

--------------------------------------------------------------------------------




The relative benefits received by the Company on the one hand and the sellers of
Registrable Securities and any other sellers participating in the registration
statement on the other shall be deemed to be in the same proportion as the total
net proceeds from the offering (before deducting expenses) to the Company bear
to the total net proceeds from the offering (before deducting expenses) to the
sellers of Registrable Securities and any other sellers participating in the
registration statement. The relative fault of the Company on the one hand and of
the sellers of Registrable Securities and any other sellers participating in the
registration statement on the other shall be determined by reference to, among
other things, whether the untrue statement or alleged omission to state a
material fact relates to information supplied by the Company or by the sellers
of Registrable Securities or other sellers participating in the registration
statement and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.


(f) The Company and the sellers of Registrable Securities agree that it would
not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation (even if the sellers of Registrable Securities
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph. The amount paid or payable by an
indemnified party as a result of the losses, claims, damages and liabilities
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 6, no seller of Registrable Securities shall be required to contribute
any amount in excess of the net proceeds received by such seller from the sale
of Registrable Securities covered by the registration statement filed pursuant
hereto. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.


(g) The indemnification and contribution by any such party provided for under
this Agreement shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and will remain in full force and effect regardless of any investigation made or
omitted by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the transfer of
securities.



7. Participation in Underwritten Registrations.


(a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including pursuant to
the terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that no holder of Registrable Securities will be
required to sell more than the number of Registrable Securities that such holder
has requested the Company to include in any registration) and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided that no holder of Registrable Securities
included in any underwritten registration shall be required to make any
representations or warranties to the Company or the underwriters (other than
representations and warranties regarding such holder and such holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except as otherwise provided
in Section 6 hereof.


(b) Each Person that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4(e),


11

--------------------------------------------------------------------------------




such Person will forthwith discontinue the disposition of its Registrable
Securities pursuant to the registration statement until such Person’s receipt of
the copies of a supplemented or amended prospectus as contemplated by Section
4(e); provided that the Company shall cause the period from and including the
date of the giving of such notice pursuant to this Section 7 to and including
the date when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 4(e) (the “Suspension Period”) not to exceed
180 days in any twelve-month period. In the event the Company shall give any
such notice, the applicable time period mentioned in Section 4(b) during which a
Registration Statement is to remain effective shall be extended by the number of
days during the Suspension Period.


8. Current Public Information. The Company shall file all reports required to be
filed by it under the Securities Act and the Securities Exchange Act and the
rules and regulations adopted by the Securities and Exchange Commission
thereunder, and will take such further action as any holder or holders of
Registrable Securities may reasonably request, all to the extent required to
enable such holders to sell Registrable Securities pursuant to Rule 144 adopted
by the Securities and Exchange Commission under the Securities Act (as such rule
may be amended from time to time, “Rule 144”) or any similar rule or regulation
hereafter adopted by the Securities and Exchange Commission. At all times, if
requested by any holder of Registrable Securities, the Company shall deliver to
such holder of Registrable Securities a written statement that the Company has
complied with all Rule 144 filing requirements.


9. Definitions.

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person; the term
“control,” as used in this definition, means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and “controlled” and “controlling” have meanings correlative to the foregoing.


“Agreement” has the meaning set forth in the preamble.


“application” has the meaning set forth in Section 6.


“Class A Common Stock” means the Class A Common Stock, $0.01 par value per
share, of the Company.


“Company” has the meaning set forth in the preamble.
    
“Demand Registrations” has the meaning set forth in Section 1(a).


“Existing Registration Agreement” means the Second Amended and Restated
Registration Agreement, dated as of July 29, 2014, by and among the Company, the
Oaktree Parties and the other persons signatory thereto.


“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405 of the Securities Act.


“Holdback Period” has the meaning set forth in Section 3(a).


“Indemnittee” and “Indemnitees” have the meanings set forth in Section 6(a).




12

--------------------------------------------------------------------------------




“Investor Registrable Securities” means (i) Class A Common Stock held by the
Investor and (ii) common equity securities of the Company issued or issuable
with respect to the shares of such Class A Common Stock by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization. As to any particular Investor
Registrable Securities, such securities shall cease to be Investor Registrable
Securities when (a) they have been effectively registered under the Securities
Act and disposed of in accordance with the registration statement covering them,
(b) they have been sold to the public through a broker, dealer or market maker
in compliance with Rule 144 under the Securities Act (or any similar rule then
in force), (c) they have been purchased or otherwise acquired by any employee of
the Company or any of its Subsidiaries, (d) they have been repurchased by the
Company or any Subsidiary or (e) the Investor holds fewer than 1,000,000 shares
of Registrable Securities and such Registrable Securities may be sold to the
public without registration in compliance with Rule 144 under the Securities Act
(or any similar rule then in force) without volume or manner-of-sale
restrictions and without current public information. For purposes of this
Agreement, a Person shall be deemed to be a holder of Investor Registrable
Securities, and the Investor Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire directly or indirectly
such Investor Registrable Securities (upon conversion or exercise in connection
with a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Investor Registrable Securities hereunder.



“Long-Form Registrations” has the meaning set forth in Section 1(a).


“Oaktree Parties” means OCM POF IV AIF GAP Holdings, L.P. and OCM PF/FF
Radio Holdings PT, L.P.


“Other Registrable Securities” means (i) Class A Common Stock held by the Other
Securityholders and (ii) common equity securities of the Company issued or
issuable with respect to the shares of such Class A Common Stock by way of
dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization. As to any
particular Other Registrable Securities, such securities shall cease to be Other
Registrable Securities when they (a) have been effectively registered under the
Securities Act and disposed of in accordance with the registration statement
covering them, (b) have been purchased or otherwise acquired by Investor, (c)
have been sold to the public through a broker, dealer or market maker in
compliance with Rule 144 under the Securities Act (or any similar rule then in
force) or may be sold to the public without registration in compliance with Rule
144 under the Securities Act (or any similar rule then in force) without volume
or manner-of-sale restrictions and without current public information, or (d)
have been repurchased by the Company or any Subsidiary. For purposes of this
Agreement, a Person shall be deemed to be a holder of Other Registrable
Securities, and the Other Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire directly or indirectly
such Other Registrable Securities (upon conversion or exercise in connection
with a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Other Registrable Securities hereunder.


“Other Securities” has the meaning set forth in Section 3(a).


“Other Securityholders” has the meaning set forth in the preamble.


“Permitted Transfer” has the meaning set forth in Section 3(e).




13

--------------------------------------------------------------------------------




“Person” means an individual, a partnership, a joint venture, an association, a
joint stock company, a corporation, a limited liability company, a trust, an
unincorporated organization, an investment fund, any other business entity or a
governmental entity or any department, agency or political subdivision thereof.


“Piggyback Registration” has the meaning set forth in Section 2(a).


“Public Sale” means any sale of Registrable Securities (i) to the public
pursuant to an offering effectively registered under the Securities Act or (ii)
through a broker, dealer or market maker pursuant to the provisions of Rule 144
(or any similar provision then in effect) adopted under the Securities Act.


“Registration Expenses” has the meaning set forth in Section 5(a).



“Registrable Securities” means, collectively, the Investor Registrable
Securities
and the Other Registrable Securities.


“Required Registration” has the meaning set forth in Section 1(c).


“Rule 144” has the meaning set forth in Section 8.


“Securities” has the meaning set forth in Section 3(a).


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.


“Securities and Exchange Commission” means the United States Securities and
Exchange Commission and includes any governmental body or agency succeeding to
the functions thereof.


“Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any similar federal law then in force.


“Securityholders” has the meaning set forth in the preamble.


“Short-Form Registrations” has the meaning set forth in Section 1(a).


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing member,
board of managers or general partner of such limited liability company,
partnership, association, or other business entity.




14

--------------------------------------------------------------------------------




“Suspension Period” has the meaning set forth in Section 7(b).


10. Miscellaneous.


(a) Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made (a) when delivered
personally to the recipient, (b) when telecopied to the recipient (with hard
copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if telecopied before 5:00 p.m. local time of the
recipient on a business day, and otherwise on the next business day, or (c)

one business day after being sent to the recipient by reputable overnight
courier service (charges prepaid). Such notices, demands, and other
communications shall be sent to the Company and the Investor at the addresses
set forth below and to any other recipient at the address indicated on the
Schedule of Securityholders attached hereto, or to such other address or to the
attention of such other Person as the recipient party has specified by prior
written notice to the sending party.


If to the Company:


Townsquare Media, Inc.
240 Greenwich Avenue
Greenwich, CT 06830
Attention: Chief Executive Officer
Facsimile: (203) 861-0900


with copies (which shall not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Joshua N. Korff, P.C. Facsimile: (212) 446-4900


If to Investor:


Madison Square Garden Investments, LLC
c/o The Madison Square Garden Company Two Pennsylvania Plaza
New York, NY 10121
Attention: Lawrence J. Burian, Executive Vice President, General Counsel
Facsimile: (212) 465-6466:


with copies (which shall not constitute notice) to:


Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: John P. Mead
Facsimile: (212) 291-9098




15

--------------------------------------------------------------------------------




(b) No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.
Except as provided in this Agreement, the Company shall not grant to any Persons
the right to request the Company to register any equity securities of the
Company, or any securities, options, or rights convertible or exchangeable into
or exercisable for such securities, which rights are inconsistent with the
rights granted hereunder. For the avoidance of doubt, this Agreement is intended
to be consistent with, and not to violate, the Existing Registration Agreement.
In the event of any conflict or inconsistency between the terms

of this Agreement and the Existing Registration Agreement, such Existing
Registration Agreement shall control and the terms of such Existing Registration
Agreement shall supersede the terms included herein to the extent of any
conflict.


(c) Adjustments Affecting Registrable Securities. The Company will not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would adversely affect the marketability of
such Registrable Securities in any such registration (including effecting a
stock split, combination of shares or other recapitalization).


(d) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.


(e) Additional Parties; Amendments and Waivers. Other than as provided in
Section 10(g) hereof, no Person may become party to this Agreement without the
written consent of the Oaktree Parties. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the holders of Registrable Securities unless
such modification, amendment or waiver is set forth in writing and approved in
writing by (x) the Company and holders of a majority of the Investor Registrable
Securities and (y) the Oaktree Parties; provided that no such amendment or
modification that would adversely affect the rights, preferences or privileges
of any class or group of Other Registrable Securities in a manner
disproportionate to the effect of such amendment or modification on the rights,
preferences or privileges of holders of Investor Registrable Securities (without
regard to any effect resulting from the individual circumstances of any holder
of such class or group of Other Registrable Securities) shall be effective
against any holder whose rights, preferences or privileges are so affected
thereby without the prior written consent of the holders of a majority of each
class or group of Other Registrable Securities so affected; provided further,
that no amendment or modification of any provision of this Agreement that
materially increases the obligations of any holder of Registrable Securities
shall be effective against such holder unless such modification or amendment is
approved in writing by such holder. Notwithstanding the foregoing, Section 6
(Indemnification) and this Section 10(e) (Amendments and Waivers) may only be
amended, modified or waived by a written instrument signed by holders of at
least sixty-six and two thirds percent (66 2/3%) of the Registrable Securities
(except (i) for the first proviso in the immediately preceding sentence, which
would require the written consent of the holders of a majority of each class or
group of Other Registrable Securities so affected, and (ii) for the


16

--------------------------------------------------------------------------------




second proviso in the immediately preceding sentence, which would require the
written consent of each such affected holder). No failure by any party to insist
upon the strict performance of any covenant, duty, agreement, or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or any other covenant,
duty, agreement, or condition. Notwithstanding the foregoing, an amendment or
modification of this Agreement to add a party hereto and to grant such party
registration rights will be effective against the Company and all holders of
Registrable Securities if such modification, amendment or waiver is approved in
writing by the Company (as applicable) and the holders of a

majority of the Investor Registrable Securities. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision in accordance with its terms.


(f) Securityholder Status. Notwithstanding anything to the contrary that may be
set forth herein, at such time as any Securityholder ceases to hold any
Registrable Securities, such Securityholder shall be deemed to no longer be a
Securityholder for purposes of this Agreement and shall no longer be entitled to
the rights or subject to the obligations of a Securityholder as set forth
herein.


(g) Successors and Assigns; Third-Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto (and the Persons specifically identified in Section 6) and their
respective successors and assigns. In addition, and whether or not any express
assignment shall have been made, the provisions of this Agreement which are for
the benefit of the holders of Registrable Securities (or any portion thereof) as
such shall be for the benefit of and enforceable by any subsequent holder of any
Registrable Securities (or of such portion thereof); provided, that such
subsequent holder of Registrable Securities shall be required to execute a
joinder to this Agreement agreeing to be bound by its terms.


(h) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.


(i) Entire Agreement. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
including without limitation the Existing Registration Agreement.


(j) Counterparts; Facsimile Signature. This Agreement may be executed in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement. This Agreement may be executed by facsimile signature.


(k) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.




17

--------------------------------------------------------------------------------





(l) Governing Law. All issues and questions concerning the relative rights and
obligations of the Company and the Securityholders under this Agreement and the
construction, validity, interpretation and enforceability of this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.


(m) Consent to Jurisdiction. Each of the parties hereto irrevocably submits to
the exclusive jurisdiction of the United States District Court for the State of
Delaware and the state courts of the State of Delaware for the purposes of any
suit, action or other proceeding arising out of or relating to this Agreement or
any transaction contemplated hereby. Each of the parties hereto further agrees
that service of any process, summons, notice or document by United States
certified or registered mail to such party’s respective address set forth in
Section 10(a) and the Schedule of Securityholders attached hereto, or such other
address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party, shall be effective
service of process in any action, suit or proceeding in the State of Delaware
with respect to any matters to which it has submitted to jurisdiction as set
forth above in the immediately preceding sentence. Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the United States District Court for the State of
Delaware or the state courts of the State of Delaware and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in such court has been brought in an
inconvenient forum.


(n) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. Therefore, to
achieve the best combination of the benefits of the judicial system and of
arbitration, each party to this Agreement hereby waives all rights to trial by
jury in any action, suit or proceeding brought to resolve any dispute between or
among any of the parties hereto, whether arising in contract, tort or otherwise,
arising out of, connected with, related or incidental to this Agreement or the
transactions contemplated hereby.


(o) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief-executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.
* * * * *


18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Registration Agreement
as of the day and year first above written.


 
 
TOWNSQUARE MEDIA, INC.
 
 
 
 
 
 
 
By:
/s/ Steven Price
 
Name:
Steven Price
 
Its:
Chairman and Chief Executive Officer







































































































Signature Page - Registration Agreement




--------------------------------------------------------------------------------







 
 
MADISON SQUARE GARDEN INVESTMENTS, LLC
 
 
 
 
 
 
 
By:
/s/ Donna Coleman
 
Name:
Donna Coleman
 
Its:
Executive Vice President and Chief Financial Officer

















































































































Signature Page - Registration Agreement




--------------------------------------------------------------------------------





 
 
[Other Securityholder]
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 











































































































Signature Page - Registration Agreement




--------------------------------------------------------------------------------





SCHEDULE OF SECURITYHOLDERS




ON FILE WITH THE COMPANY


